Fourth Court of Appeals
                                     San Antonio, Texas
                                           October 16, 2019

                                        No. 04-19-00657-CV

                                         IN RE CCRE, LLC

                                  Original Mandamus Proceeding1

                                                ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

        On September 24, 2019, relator filed a petition for writ of mandamus. This court believes
a serious question concerning the mandamus relief sought requires further consideration. See
TEX. R. APP. P. 52.8(b). The respondent and the real parties in interest may file a response to the
petition in this court no later than November 1, 2019. Any such response must conform to
Texas Rule of Appellate Procedure 52.4.

           It is so ORDERED on October 16, 2019.

                                                                                PER CURIAM




           ATTESTED TO: _____________________________
                        Luz Estrada,
                        Chief Deputy Clerk




1
 This proceeding arises out of Cause No. 1660, styled CCRE, LLC v. Carol A. Johnson and Alice M. Johnson,
pending in the County Court, Gillespie County, Texas, the Honorable Mark Stroeher presiding.